Title: Joseph C. Cabell to Thomas Jefferson, 8 March 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. 8th March 1819
          
          I am happy to inform you that, since I last wrote you, the Legislature has de repealed the additional appropriation of $20,000, to the education of the poor. The question came up again by an amendment in the Senate to the Revised Bill respecting the Literary Fund; it passed the Senate unanimously, and the House of Delegates by a majority of 18. We are thus happily extricated from an aukward dilemma; and an obstacle to further improvement in future is removed. This retrograde movement on the part of the Legislature tends to shew the probability of a mistake on my part, as to the future patronage of the state; and I would wish the statement in my last letter as to the continuance of the hostility of rival interests to be understood with an exception of Mr Johnson. The whole income of the Lit: Fund being now appropriated, it is questionable how any good dispositions of the people towards the Legislat University may hereafter be made available. New funds will scarcely be created. In revolving the subject in my mind, I have thought of an expedient for the next session. If the whole of the balance due from the Genl Government should not be discharged in the course of this year, perhaps it might be practicable to obtain a donation out of that balance for the purpose of fitting up the institution.
          I have received your favor of 1st inst, and hastened to fulfill your instructions. The proceedings of the meeting at Mr Madison’s have been laid before the Governor & Council and have been approved by them. I have conversed with the Governor and treasurer in regard to the state of the Literary Fund, and the persons on whom and by whom drafts are to be made. The fund is overflowing, and were it desired, the whole annuity of the University might be called for at this time. I am authorized to say that a copy of the proceedings at Mr Madison’s being in possession of the Executive, a draft from the Treasurer Mr Garrett, for $1500, would be honored by the President and Directors of the Literary Fund. The regular course would be for the Visitors to draw on the President and Directors; and they for these to draw on the Treasurer. If the Visitors think proper, they may continue to delegate their power in this respect to their treasurer.
          My last letter to you was written under considerable pain arising from a large bile on my side, and I wrote more consisely & perhaps, abruptly, than I should have written in a state of bodily different situation. I had by no means forgotten the proceedings of the Visitors of the Central College, as stated in the copy of the record which you have had the kindness to send me. You will recollect that I was prevented by a severe spell of sickness from attending the meeting of the Visitors last fall; and I can assure you I was entirely ignorant, till the receipt of your favor of 1st inst, of the nature of the communications between yourself & Doct: Cooper about that time. I not only did not know of any new engagements with that gentleman, but had been led to believe that the obligations under which he had had it in his power to place us under by the acceptance of our proposals of former dates, had been dissolved by a course of conduct on his part with which you were by no means satisfied. My information was, derived from Col: Coles or Genl Cocke, but to the best of my recollection from the former, during my illness last fall. I was told that his Doct: Cooper’s letter from Fredericksburg was not satisfactory to you: that you were so disgusted you would not answer it, and that your engagements with him were at an end. Hence I observed, “I did not know that any engagements existed.” As you must have been misunderstood by that one of these two friends who gave me this information, or if not misunderstood, as that you must have been subsequently satisfied by other communications from Doctor Cooper, the statement of these circumstances is not made with any other view than to account to you for what must appear to you a strange inconsistency or want of recollection on my part.
          I am sure it is unnecessary for me to request you to consider every thing I say upon this or any other matter touching the University as proceeding from a friend anxiously disposed to serve you personally, and to promote the welfare of the institution.
          May it not be questioned whether the Visitors of the Central College possessed the power to enter into engagements with Doctor Cooper; which would be obligatory on the Visitors of the University. If they possessed the power, is would not the policy of exercising it be some what doubtful? In common with the other friends of the Central College, I censured very freely that part of the offer proposed donation from Lexington, which subjected us to the necessity of providing for their professors.
          As I shall probably have an opportunity of conversing with you before the meeting of the Visitors, I will not now trouble you with unnecessary remarks on this subject. A course may be taken, which will preserve essentially your engagements with the Doct: Cooper, and guard against the injurious consequences of the prejudices existing against him. I am, Dr Sir, faithfully yours
          
            Joseph C. Cabell
          
        